DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s amendment filed 4/26/22.  Claims 1, 6, 7, 11, 16, 17, and 20 are amended.  Claims 18 and 19 are canceled.  Claims 21 and 22 are newly added.  Claims 1-17 and 20-22 are pending.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2006/0258453 A1 to Kando (hereinafter “Kando”) in view of US Publication No. 2019/0070495 A1 to He (hereinafter “He”).

Concerning claim 1, Kando discloses a virtual object control method, performed by a first terminal comprising a processor and a touch screen (Abstract), and the method comprising: 
displaying, on the touch screen, a path drawing interface that comprises a scene of a virtual environment (Figs. 22-25, paragraphs [0116], [0117] – points are connected to show path of objects); 
obtaining, by the processor, a path finding instruction associated with a virtual object in the virtual environment according to an operation track of a drawing operation performed in the path drawing interface (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input); 
generating, by the processor, a moving path according to the path finding instruction (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input); and 
controlling, by the processor, the virtual object to move along the moving path in the virtual environment (Figs. 22-25, paragraphs [0125]-[0127] – virtual object moves along path).
Kando lacks specifically disclosing, however, He discloses displaying a map of a virtual environment, detecting, by the processor, a drawing operation on the map of the virtual environment, the drawing operation including touch events performed on a part of the touch screen that displays the map of the virtual environment; displaying, on the touch screen, movement of the virtual object that follows the moving path in the virtual environment on a game play interface, wherein the game play interface is an interface that presents game play scenes of the virtual environment and is different from the path drawing interface (Fig. 3, paragraphs [0044]-[0046], [0059]-[0064] – mini map is shown and player may provide drawing operations to control player location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show the virtual environment as a map as disclosed by He in the system of Kando in order to provide the players a better perspective of the entire virtual layout of the game.

Concerning claims 2 and 12, Kando discloses wherein the obtaining a path finding instruction comprises: obtaining a first instruction triggered by the drawing operation, the first instruction comprising location information of at least three operating points on the operation track of the drawing operation; and the generating a moving path according to the path finding instruction comprises: generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input of a plurality of points).

Concerning claims 3 and 13, Kando discloses wherein the obtaining a first instruction triggered by the drawing operation comprises: obtaining the operation track of the drawing operation performed in the path drawing interface; sampling the operation track according to a preset sampling rule to obtain the location information of the at least three operating points, the at least three operating points comprising a starting point, an endpoint, and at least one middle point of the operation track; and generating the first instruction comprising the location information of the at least three operating points on the operation track of the drawing operation (Figs. 22-25, paragraphs [0125]-[0127] – path instruction is executed based on player input of a plurality of points including starting point, middle points and an end point).

Concerning claims 4 and 14, Kando discloses wherein the sampling the operation track according to a preset sampling rule to obtain the location information of the at least three operating points comprises: dividing the operation track into at least two track segments; obtaining respective curvatures of the at least two track segments; obtaining respective sampling rates of the at least two track segments according to the respective curvatures of the at least two track segments; and sampling the at least two track segments respectively according to the respective sampling rates of the at least two track segments, to obtain the location information of the at least three operating points  (Figs. 22-25, paragraphs [0125]-[0127] – path instruction has curvatures based on points input).

Concerning claims 5 and 15, Kando discloses wherein the generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation comprises: obtaining at least three location points respectively corresponding to the location information of the at least three operating points in the virtual environment; generating sub-paths between each two adjacent location points in the at least three location points according to a preset path generating algorithm; and joining the sub-paths between each two adjacent location points in the at least three location points together to form the moving path (Figs. 22-25, paragraphs [0125]-[0127] – path has subparts which are connected).

Concerning claims 6 and 16, Kando discloses wherein before the generating sub-paths between each two adjacent location points in the at least three location points according to a preset path generating algorithm, the method further comprises: detecting whether a target location point is an effective location point, the target location point being any location point in the at least three location points, and the effective location point being a location point in a region of the virtual environment the virtual object has an ability to reach in the virtual environment; when that the target location point is not an effective location point, determining a first effective location point, the first effective location point being an effective location point closest to the target location point other than the at least three location points; determining whether a distance between the target location point and the first effective location point is less than a preset distance threshold; when that a distance between the target location point and the first effective location point is less than the preset distance threshold, replacing the target location point with the first effective location point; and in a case that a distance between the target location point and the first effective location point is not less than the preset distance threshold, removing the target location point from the at least three location points (Figs. 22-25, paragraphs [0125]-[0129] – validity of the points input by the player and is used to determine a movement path of the character).

Concerning claims 7 and 17, Kando discloses wherein before the generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation, the method further comprises: obtaining a quantity of effective points in the at least three operating points, a location point in the virtual environment corresponding to the effective point being a location point in a region of the virtual environment that the virtual object has an ability to reach; and the generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation comprises: when that a ratio of the quantity of the effective points to the quantity of the at least three operating points is greater than a preset value, generating the moving path according to the location information of the at least three operating points on the operation track of the drawing operation (Figs. 22-25, paragraphs [0125]-[0129] – validity of the points input by the player and is used to determine a movement path of the character). 

Concerning claims 8 and 18, Kando discloses further comprising: transmitting path instructing information to a second terminal, the path instructing information being used for instructing the second terminal to control a virtual object corresponding to the second terminal to move along the moving path in the virtual environment (Figs. 22-25, paragraphs [0125]-[0129] – multiple characters may be moved in the virtual environment).

Concerning claims 9 and 19, Kando discloses wherein the obtaining a path finding instruction comprises: displaying a moving path selection interface, the moving path selection interface comprising at least one candidate path; obtaining a second instruction, the second instruction being an instruction triggered by a path selecting operation performed in the moving path selection interface, and the second instruction indicating a candidate path corresponding to the path selecting operation; and the obtaining a moving path according to the path finding instruction comprises: obtaining the candidate path indicated by the second instruction as the moving path (Figs. 22-25, paragraphs [0125]-[0129] – multiple characters and multiple paths may be input to move in the virtual environment).

Concerning claim 10, Kando discloses wherein before the displaying a moving path selection interface, the method further comprises: receiving path instructing information transmitted by a third terminal, the path instructing information indicating some or all candidate paths in the at least one candidate path, and the candidate path indicated by the path instructing information being a path generated by the third terminal according to an operation track of a drawing operation performed in a path drawing interface on the third terminal (Figs. 22-25, paragraphs [0125]-[0129] – multiple characters and multiple paths may be input to move in the virtual environment)..

Concerning claim 11, see the rejection of claim 1.

Concerning claim 20, see the rejection of claim 1.

Concerning claim 21, Kando lacks specifically disclosing, however, He discloses wherein before displaying the movement of the virtual object, the method further comprises: switching from displaying the path drawing interface to displaying the game play interface (Fig. 3, paragraphs [0044]-[0046], [0059]-[0064] – mini map is shown and player may provide drawing operations to control player location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show the virtual environment as a map as disclosed by He in the system of Kando in order to provide the players a better perspective of the entire virtual layout of the game.

Concerning claim 22, Kando lacks specifically disclosing, however, He discloses further comprising: after generating the moving path, displaying, on the touch screen, the moving path on the map of the virtual environment in the path drawing interface (Fig. 3, paragraphs [0044]-[0046], [0059]-[0064] – mini map is shown and player may provide drawing operations to control player location).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to show the virtual environment as a map as disclosed by He in the system of Kando in order to provide the players a better perspective of the entire virtual layout of the game.


Response to Arguments
Applicant’s arguments with respect to 35 USC rejection have been fully considered and are persuasive and therefore the rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 and the 35 USC 103 rejection has been considered but is moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715